MEMORANDUM OF DECISION.
The defendant, Eunice Gordon, appeals from a conviction for arson with intent to collect insurance proceeds (17-A M.R.S.A. § 802(1)(B)(1) (1983)). Her principal contention on appeal is that the evidence was insufficient to support the jury’s finding of guilt beyond a reasonable doubt.
It is well established that a criminal conviction will not be set aside unless no trier of fact could rationally find proof of guilt beyond a reasonable doubt. State v. Henderson, 435 A.2d 1106, 1108 (Me.1981). A conviction based on circumstantial evidence is not for that reason less conclusive. State v. McKenney, 459 A.2d 1093, 1096 (Me.1983). Upon examination of the record, we find sufficient evidence to support the verdict of the jury.
The remaining issues are without merit and require no discussion.
The entry is:
Judgment of conviction affirmed.
All concurring.